Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Billmaier et al. (US 20030046695 A1)
	Regarding claim 1, Billmaier teaches a method for loading an electronic program guide (EPG) (e.g., graphical user interface 110), comprising: 
	determining, based on a channel presently selected by a display device, first channel data corresponding to a first window where the channel is located (determining channel data associated with first channel currently selected by default for display in a center window, e.g., a focus area 302 – see FIGs. 5 and 7-9; 0055); and 
	loading second channel data corresponding to a second window and third channel data corresponding to a third window when the first channel data corresponding to the first window is displayed, wherein the second window and the third window are windows adjacent to the first window in opposite directions, respectively, the first window, the second window and the third window correspond to channel data of different channels, and the channel data comprises a channel identifier and program data (for instance, presenting channel data associated with second channel in an upper window and channel data associated with third channel in a lower window while channel data associated with the first channel displayed in the center window along a vertical axis, wherein the channel data comprises graphical representation, channel number, starting time, running time, and/or text description - see FIGs. 2, 4, 5, 7-9; 0034-0037, 0040, 0050, 0052, 0057, and 0070).
	Regarding claim 2, Billmaier teaches detecting a first switching instruction acting on a channel identifier of the first channel data corresponding to the first window; and switching displayed channel data to the second channel data corresponding to the second window or the third channel data corresponding to the third window according to a switching direction indicated by the first switching instruction (upward or downward shifting the vertically displayed channel data associated with the respective channels for display in the focus area when a user navigates “Up” or “Down” button of the remote control. See FIGs., 4, 5, 8 and 9, 0052 and 0073).
	Regarding claim 3, Billmaier further teaches that in response to determining that the first switching instruction indicates a first direction, switching the displayed channel data to the second channel data corresponding to the second window based on the loaded second channel data; or, in response to determining that the first switching instruction indicates a second direction, switching the displayed channel data to the third channel data corresponding to the third window based on the loaded third channel data, wherein the second direction is a direction opposite to a first direction (for instance, when channel data associated with the first channel displayed in the focus area and the user presses “Down” button, channel data associated with second channel is scrolled for displaying in the center window and channel data associated with the first channel is scrolled for displaying in the lower window. See FIGs., 4, 5, 8 and 9, 0052 and 0073).
	Regarding claim 4, Billmaier further teaches that in response to detecting a focus position at a middle of a channel identifier region of the channel data corresponding to the first window, loading the second channel data corresponding to the second window and the third channel data corresponding to the third window (as shown in FIGs. 4-5, 0050, and 0055).
 	Regarding claim 5, Billmaier further teaches detecting a second switching instruction acting on the program data of the channel data corresponding to the first window; loading program data in a switching direction indicated by the second switching instruction; and switching the presently displayed program data to the loaded program data (for instance, when channel data associated with the first channel displayed in the focus area and the user presses “up” button, channel data associated with the third channel is scrolled for displaying in the center window and channel data associated with the first channel is scrolled for displaying in the upper window. See FIGs., 4, 5, 8 and 9, 0052 and 0073).
	Regarding claims 7 and 13, see rejection of claim 1. 
	Regarding claims 8 and 14, see rejection of claim 2.
	Regarding claims 9 and 15, see rejection of claim 3.
	Regarding claims 10 and 16, see rejection of claim 4.
	Regarding claims 11 and 17, see rejection of claim 5.
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Billmaier et al. (US 20030046695 A1) in view of Zou (US 20170070785 A1).
	Regarding claim 6, Billmaier lacks to teach the features as claimed. However, Zou teaches presenting program panes 312 included program icons past and/or future program schedule information with specific times and dates corresponding to the presently displayed program data of the selected channel in response to user’s navigation so that the user can scroll through panes for the past program and/or future program. See 0048 and Fig. 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Billmaier by including loading and displaying program data in a time zone earlier than a time zone corresponding to the presently displayed program data in response to determining that the second switching instruction indicates a third direction, or loading and displaying program data in a time zone later than a time zone corresponding to the presently displayed program data, wherein the fourth direction is a direction opposite to a third direction in response to determining that the second switching instruction indicates a fourth direction as taught by Zou to allow the user to easily scroll through panes for the past program or the future program associated with the selected channel. 
	Regarding claims 12 and 18, see rejection of claim 6. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421